 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     EMERY D. SOOS,                    )            NO. CV 17-6863-JLS (KS)
11                                     )
                     Plaintiff,
12           v.                        )
                                       )            ORDER ACCEPTING FINDINGS AND
13                                     )            RECOMMENDATIONS OF UNITED
     THOMAS E. PRICE, et al,           )            STATES MAGISTRATE JUDGE
14
                                       )
15                                     )
                     Defendant.
16   _________________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the records
19   herein, the Report and Recommendation of United States Magistrate Judge (“Report”), and
20   Plaintiff’s Objections to the Report and Recommendation (“Objections”). Pursuant to 28
21   U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review of
22   those portions of the Report to which objections have been stated.
23
24         The Court concludes that the arguments presented in the Objections do not affect or
25   alter the analysis and conclusions set forth in the Report.
26   \\
27   \\
28

                                                    1
 1         Having completed its review, the Court accepts the findings and recommendations set
 2   forth in the Report. Accordingly, IT IS ORDERED that the Commissioner’s decision is
 3   AFFIRMED and Judgment shall be entered accordingly.
 4
 5
 6   DATED: April 10, 2019                             ________________________________
 7                                                          JOSEPHINE L. STATON
                                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
